DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40, originally filed on 06/10/2019, are currently pending.
The application is a continuation of application 15375369, filed 12/12/2016, now U.S. Patent 10318661, which claims priority from provisional application 62367473, filed 07/27/2016.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because: 
As to Figure 4, it includes the following reference character(s) not mentioned in the description: 458.
As to Figure 6, it does not include the following reference sign(s) mentioned in the description: 610. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following:
The specification lacks the section “Field of the Invention”. 

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC (See 37 CFR 1.52(e)(5) and MPEP 608.05. Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text are permitted to be submitted on compact discs.) or
REFERENCE TO A “MICROFICHE APPENDIX” (See MPEP § 608.05(a). “Microfiche Appendices” were accepted by the Office until March 1, 2001.) 
(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(f) BRIEF SUMMARY OF THE INVENTION.
(g) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(h) DETAILED DESCRIPTION OF THE INVENTION.
(i) CLAIM OR CLAIMS (commencing on a separate sheet).
(j) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(k) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).


	Content of Specification

(a)	Title of the Invention: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words may not contain more than 500 characters.

(b)	Cross-References to Related Applications: See 37 CFR 1.78 and MPEP § 201.11.

(c)	Statement Regarding Federally Sponsored Research and Development: See MPEP § 310.

(d)	Incorporation-By-Reference Of Material Submitted On a Compact Disc: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text were 

	Or alternatively, Reference to a “Microfiche Appendix”: See MPEP § 608.05(a). “Microfiche Appendices” were accepted by the Office until March 1, 2001.
	
(e)	Background of the Invention: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:

(1)	Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled "Technical Field."

Claim Objections
Claim 21, line(s) 14 and 18 refer to the term "the assembly", would be better as "the part assembly" to avoid any possible antecedent issues. Antecedent calls for “part assembly” (claim 21, line 9) and not “assembly".
As to claim(s) 28, 34, 35, 40, they are objected for a similarly deficiency.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 29-34, and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 22 recites the limitation "the first parameter" in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. There are two different "a first parameter" anteceding this limitation. The recitation of “the first parameter” is unclear because it is uncertain which of the two was intended.

Claim 30 recites the limitation "the user selections" in line(s) 1-2. There is insufficient antecedent basis for this limitation in the claim. There is only one "user selection" (claim 28, line 16) anteceding this limitation. 
As to claims 31-33, 37-39, they are objected for the same deficiency.
Claim 34 recites the limitation "the CAD program" in line(s) 6. There is insufficient antecedent basis for this limitation in the claim. There is no "CAD program" anteceding this limitation in the claim.
As to claim 40, it is objected for the same deficiency.
Claim 34 recites the limitation "the plurality of parts" in line(s) 6-7. There is insufficient antecedent basis for this limitation in the claim. There are no "parts" anteceding this limitation in the claim.
As to claim 40, it is objected for the same deficiency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As to claims 23-27, their base claims have been canceled. The claims are incomplete, which renders the claims indefinite. Applicant may cancel the claim(s), amend the claim(s) to 

Allowable Subject Matter
Claims 21-40 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
While David Cowden IV, U.S. Pre–Grant publication 20140074272, teaches "[0033] Designer may… specify parameters for each model… Parameters include… an optional upper and lower bound… used to prevent designers from supplying invalid values",
Chandra Pendyala, U.S. Patent 8280700, teaches “claimed… 1… selecting a user-specified attribute from available attributes for… room components wherein selection of invalid attributes is prevented",
Alex H. Chernyak, U.S. Patent 7,103,434 (see IDS dated 09/11/2019), discloses creating a host family (see “FIG. 6 shows a graphical image of a particular design instantiation“ in col. 7, lines 20-28),
David W. Vredenburgh, U.S. Pre–Grant publication 20050071135 (see IDS dated 09/11/2019), discloses a first sub-child family (see “[0078] Hierarchy-A logical tree structure that organizes the members of a dimension such that each member has one parent member and zero or more child members“, “[0110] Subpart Collection-A collection of component parts“ and “[0115] Template Part Family-The part family from which a child part family inherits its characteristic”),
Vineet R. Kamat, U.S. Pre–Grant publication 20140200863 (see IDS dated 09/11/2019), teaches “[0046]… Nodes can be used to store the polygon geometry of 3D objects, apply translation and rotation to objects, serve as parent nodes for a group of child nodes, hide and show other nodes, as well as other uses. The node at the top of the scene graph is customarily 
Richard Mankin, U.S. Patent 7,546,571 (see IDS dated 09/11/2019), teaches “In FIG. 13A, a user has selected a design… If the user invoked a context menu, all of the editing options would be shown in gray, indicating those options are not currently available“ (see col. 23, lines 35-38),
Joseph H. Thompson, U.S. Patent 6,810,401 (see IDS dated 09/11/2019), teaches “In the beginning of a configuration session… When asked for the list of available answers for any question, the Frame Engine looks down the column for that question. If the row is valid, its answer is added… Now suppose the user answers A. This means unless the frame has Letter=A, it is invalid” (see col. 6, lines 45-54),
and Rick A. Carek, U.S. Pre–Grant publication 20050203718 (see IDS dated 09/11/2019), teaches 'When a user adds a researchable "Relationship/Type," the "Relationship" field will show a dropdown of all valid relationships to the classification type selected. When a relationship is selected, the "Type" field will have dropdown containing only valid object types that can be related to the classification type on the selected relationship' (see ¶ [0369]),
none of these references taken either alone or in combination and with the prior art of record disclose 
claims 21, 28, 35, "… generating, on a… GUI… for a part assembly… selection options for assigning a first permissible value… to a first parameter… that causes the host family to implement the first sub-child family, wherein the selection options differ between part assemblies… preventing a user from selecting inoperable parameter values for the assembly…", 
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.


Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN CARLOS OCHOA whose telephone number is (571)272-2625. The examiner can normally be reached on 9:30AM - 6:00 PM on Mondays, Tuesdays, Wednesday, and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		11/18/2021Primary Examiner, Art Unit 2146